IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 96-10025
                          Conference Calendar



GLENN C. CAMPBELL,

                                           Plaintiff-Appellant,


versus

RUTTIGER, Lt, Employee
Clements Unit, Amarillo,
Texas; JOHN DOE, Employee,
Clements Unit, Amarillo,
Texas,

                                           Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 2:93-CV-176
                        - - - - - - - - - -
                           June 27, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Glenn C. Campbell, Texas state prisoner # 535319, appeals

the dismissal of his civil rights complaint pursuant to 28 U.S.C.

§ 1915(d).     Campbell contends that Officer Ruttiger used

excessive force, violating his Eighth Amendment right against

cruel and unusual punishment.     We have reviewed the record and

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-10025
                                - 2 -

Campbell’s brief and AFFIRM the judgment.     See Jackson v.

Culbertson, 984 F.2d 699, 700 (5th Cir. 1993).    Campbell’s motion

for appointment of counsel is DENIED because Campbell’s appeal

does not present "exceptional circumstances" that would require

the appointment of counsel.     See Ulmer v. Chancellor, 691 F.2d
209, 212 (5th Cir. 1982).

     AFFIRMED. MOTION DENIED.